Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 The Depository Trust Company A subsidiary of the Depository Trust & Clearing Corporation BLANKET ISSUER LETTER OF REPRESENTATIONS ETFS ASIAN GOLD TRUST (Date) Attention: Underwriting Department The Depository Trust Company 55 Water Street, 1SL New York, NY 10041-0099 Ladies and Gentlemen: This letter sets forth our understanding with respect to all issues (the Securities) that Issuer shall request to be made eligible for deposit by the Depository Trust Company (DTC). Issuer is formed under the laws of the State of New York. To induce DTC to accept the Securities as eligible for deposit at DTC, and to act in accordance with DTCs Rules with respect to the Securities, Issuer represents to DTC that issuer will comply with the requirements stated in DTCs Operational Arrangements, as they may be amended from time to time. Note : Very truly yours, Schedule A contains statements that DTC believes accurate describe DTC, the method of effecting book-entry transfers of securities distributed ETFS ASIAN GOLD TRUST, through DTC, and certain related matters. by ETF Securities USA LLC, as sponsor Received and Accepted By: THE DEPOSITORY TRUST COMPANY (Authorized Officers Signature) By: (Print Name) (Street Address) (City, State, Country, Zip) (Phone Number) (Email Address)
